Title: To James Madison from Louis-Marie Turreau de Garambouville, 23 May 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 23 May 1808

Je Suis instruit que des déserteurs français ont été engagés et incorporés dans les Troupes de ligne des Etats-Unis.  Il en existe aujourdhui plusieurs dans le détachement qui occupe le fort de Baltimore.  Le Consul Français a inutilement réclamé ces hommes de l’Officier qui y commande et qui a répondu ne pouvoir les rendre Sans un ordre de Monsieur le Sécrétaire de la guerre.
Déjà, Monsieur, et plusieurs fois j’ai eu l’honneur de vous entretenir  de la protection qu’on accordait aux déserteurs Français et de l’impossibilité de les recouvrer dans quelques Etats de l’Union.  Si l’on ajoute à la facilité que trouvent ici nos militaires de terre et de mer d’abandonner leurs drapeaux, l’abus de les enrôler Sous ceux des Etats-Unis, je dois instruire ma Cour de l’inutilité de mes réclamations pour y mettre un terme.
Ces infractions à l’ordre, à la confiance réciproque, aux Procédés que se doivent tous les Gouvernements qui ont conservé le Sentiment de leur dignité ne Se reproduiraient point, Monsieur, Si elles avaient été Pressenties et prévenues par des défenses positives et Si la punition eut Suivi immédiatement la désobéissance des Recruteurs
Cet état de choses me contraint d’arrêter la plus Sérieuse attention du Gouvernement Fédéral Sur une circonstance très extraordinaire et un  exacte qui en est le résultat.
Votre Gouvernement Monsieur, Se plaint de ce qu’une Puissance qui croit aujourd’hui pouvoir tout oser impunément, lui enlève Ses Matelots; cependant, jusqu’ici du moins non Seulement on protège chez vous la désertion des nôtres, mais même on les reçoit dans votre Armée de terre comme dans la main même on les y retient de force lorsque la Honte et le repentir les  rentrer dans le devoir.  Ainsi, Monsieur, les Anglais prennent vos Matelots et la France les trouve dans les rangs de Ses ennemis, et vous la Privez des Siens en n’opposant pas de mesures Sévères et efficaces, aux moyens honteux qu’on emploie pour les enlever au Service de leur Prince.
J’abandonne ces Considérations au mérite de leur justice & de leur évidence; et bien convaincu, que le Gouvernement Fédéral en Sera frappé & m’épargnera de nouvelles plaintes Sur un Sujet aussi grave, je me bornerai ici, Monsieur, à demander formèlement que les Déserteurs Français qui Se trouvent dans le Fort de Baltimore et dans les rangs de vos Soldats Soient rendus aussitôt que possible au Consul Français du lieu.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

